DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments
The preliminary amendment filed 04/28/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 10, the limitation “1 mm2 and 3 mm2” is unclear. The Examiner will interpret the limitation to be “1 mm to 3 mm”
Claim 11 is rejected for being dependent on claim 10.
Claim 12 recites the limitation "the case surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will best understand the claim to be dependent on claim 10 given that the preamble was amended and this limitation seems to have been overlooked.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schall (US 2019/0309923) in view of Lee et al. 2019/0048541 Hereinafter Lee).
Regarding claim 1, Schall teaches an automotive lighting device comprising
a plurality of solid-state light sources (3, Fig. 4, Paragraph 0024) configured to emit light according to a light direction (specifically the light direction is from right to left in Fig. 4), each one having a light source centre (center of the LEDs shown in Fig. 4) and each one defining a ; and 
a light guide (1, Fig. 4, Paragraph 0024) with a reception inlet (4, Fig. 3) on which projects an optical profile (the surface of the light guide, Fig. 3) on the closest light source plane according to the light direction, the optical profile having an optical centre (Optical center of 1, Fig. 3, Paragraph 0032); 
Schall fails to teach wherein the light sources are arranged to project light beams to the reception inlet of the light guide in such a way that at least 70% of the light source centres are closer to the optical profile than to the optical centre.
Lee teaches a plurality of solid-state light sources (121, Fig. 4) configured to emit light according to a light direction (specifically the light direction is from left to right in Fig. 4), each one having a light source centre (center of the LEDs shown in Figs. 4 or 9) and each one defining a light source plane (the plane that the light sources are in, Figs. 4 and 9), which is a plane perpendicular to the light direction which contains the corresponding light source centre (Fig. 4); and 
a light guide (110, Paragraph 0048, Examiner points out that primary Schall teaches a that the cross section of its light guide is a circle however the inlet surface is not clearly shown. The Examiner uses the secondary reference Lee’s inlet surface to show the optical center and optical profile these would be the same on the Schall reference given that they are both circles. However the light guide of Schall will not be replaced by the light guide of Lee, just used to clearly explain the examiners position) with a reception inlet (where 110os is pointing to in Fig. 4) on which projects an optical profile (optical profile, Fig. A) on the closest light source plane 
wherein the light sources are arranged to project light beams to the reception inlet of the light guide in such a way that at least 70% of the light source centres are closer to the optical profile than to the optical centre (there are 18 LEDs shown. There are 17 in the optical profile area and 1 in the optical center which means that 94.4% are in the optical profile).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LEDs of Schall with the LEDs of Lee, in order to provide a specific teaching for how the LEDs are arranged as well as maximizing the number of LEDs corresponding to the light guide thereby distributing heat over a larger area and providing optimal light into the light guide.



    PNG
    media_image1.png
    315
    657
    media_image1.png
    Greyscale
 
(Lee, Figs. 4 and 9, reproduced and annotated, Fig. A for examination)

2, Schall fails to teach the specifics of the LEDs.
Lee teaches at least 80% of the light source centres are closer to the optical profile than to the optical centre (Fig. A, there are 18 LEDs shown. There are 17 in the optical profile area and 1 in the optical center which means that 94.4% are in the optical profile).

Regarding claim 3, Schall teaches the light guide has the shape of a rod (Fig. 2, Paragraph 0032), the rod having a first extremity comprising the reception inlet (the inlet being where the light enters in Fig. 3).
Lee teaches the light guide has the shape of a rod (specifically the section of the light guide with the ring around it shown in Fig. A has the shape of a rod), the rod having a first extremity comprising the reception inlet (the inlet being where the light enters in Fig. A).

Regarding claim 4, Schall teaches the light guide is a circular light guide (Fig. 2) and said optical profile is a circle (Fig. 3, Paragraph 0032), the centre of which being the optical centre (optical center of 4, Fig. 3).
Lee teaches the light guide is a circular light guide (Fig. A) and said optical profile is a circle (Fig. A), the centre of which being the optical centre (optical center, Fig. A).

Regarding claim 5, Schall teaches the light guide comprises a circular section defining a light guide radius (Fig. 3, Paragraph 0032).
Lee teaches the light guide comprises a circular section defining a light guide radius (specifically the circular section shown in Fig. A).

 6, Lee teaches at least the 70% of the light source centres are contained in a circular crown (crown, Fig. A) defined by a greater radius (radius of the optical profile, Fig. A) and a lower radius (Optical center, Fig. A), the circular crown being inside the profile (Fig. A).

Regarding claim 7, Schall in view of Lee fail to teach the lower radius is at least 80% of the greater radius and the greater radius is at least 80% of the light guide radius (Specifically, the drawings are not held to scale and the written specification fails to teach this limitation).
However, Examiner takes official notice in pointing out that Fig. A of Lee generally shows the lower radius being at least 80% of the greater radius and the greater radius being at least 80% of the light guide radius.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the lower radius be at least 80% of the greater radius and the greater radius be at least 80% of the light guide radius, in order to ensure that the majority of light which is emitted from the LEDs passes into the light guide. Light sources on the edge or outside of the range of the light guide would lead to lost light which would not be coupled into the light guide.

Regarding claim 8, Lee discloses the light sources which have their light source centres contained in the circular crown are arranged such that the shortest distance between the closest sides of adjacent light source in the crown is less than the size of the sides of the corresponding light source (Specifically, the drawings are not held to scale and the written specification fails to teach this limitation Fig. A).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the shortest distance between the closest sides of adjacent light source in the crown is less than the size of the sides of the corresponding light source, in order to have the light sources be close enough to provide a bright and more even light distribution over an area.

Regarding claim 9, Schall fails to teach the specifics of the LEDs.
Lee teaches one of the light sources is central (Fig. A).

Regarding claim 13, Schall fails to teach the specifics of the LEDs.
Lee teaches the light sources are located in a plane surface, so that the light source centres are arranged in the same plane (Fig. A).

Regarding claim 14, Schall the light device perform at least one of a turning indicator or a day running light (Paragraph 0023).
Schall fails to teach the specifics of the LEDs.
Lee teaches the light sources (Fig. A).

15, Schall teaches the light guide has the shape of a rod (Fig. 2, Paragraph 0032), the rod having a first extremity comprising the reception inlet (the inlet being where the light enters in Fig. 3).
Lee teaches the light guide has the shape of a rod (specifically the section of the light guide with the ring around it shown in Fig. A has the shape of a rod), the rod having a first extremity comprising the reception inlet (the inlet being where the light enters in Fig. A).

Regarding claim 16, Schall teaches the light guide is a circular light guide (Fig. 2) and said optical profile is a circle (Fig. 3, Paragraph 0032), the centre of which being the optical centre (optical center of 4, Fig. 3).
Lee teaches the light guide is a circular light guide (Fig. A) and said optical profile is a circle (Fig. A), the centre of which being the optical centre (optical center, Fig. A).

Regarding claim 17, Schall teaches the light guide comprises a circular section defining a light guide radius (Fig. 3, Paragraph 0032).
Lee teaches the light guide comprises a circular section defining a light guide radius (specifically the circular section shown in Fig. A).

Regarding claim 18, Lee discloses the light sources which have their light source centres contained in the circular crown are arranged such that the shortest distance between the closest sides of adjacent light source in the crown is less than the size of the sides of the corresponding light source (Specifically, the drawings are not held to scale and the written specification fails to teach this limitation Fig. A).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of having the shortest distance between the closest sides of adjacent light source in the crown is less than the size of the sides of the corresponding light source, in order to have the light sources be close enough to provide a bright and more even light distribution over an area.

Regarding claim 19, Schall fails to teach the specifics of the LEDs.
Lee teaches one of the light sources is central (Fig. A).

Allowable Subject Matter
Claim 10-12 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest an automotive lighting device comprising a plurality of solid-state light sources configured to emit light with light source centers being in a plane perpendicular to the light emission direction, a light guide with a reception inlet which projects an optical profile on the closest light source plane according to the light direction, the optical profile having an optical center, 70% of the light source centers are .
The closest prior art, Schall in view of Lee teach several limitations and their specifics as taught above.
However Schall in view of Lee fail to disclose each light source comprises a case which has a case surface between 1mm and 3mm the distance between the two closes light source centers is greater than 1.25 times the square root of the case surface of the light sources comprising these two closest light source centers.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanami et al. (US 2017/0234501) teaches a light guide with LEDs for a vehicle. QI (US 2005/0052883) teaches LEDs in the general shape of the applicants and light guides. Beyerlein et al. (US 6520666) teaches LEDs in the shape desired by applicant as well as a light guide. Graham (US 2007/0053203) teaches LEDs projecting light into a light guide. Soenen et al. (US 2016/0121782) teaches LEDs with a light guide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875